FILED
                                                               MARCH 16, 2017
                                                          In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

DONNA ZINK and JEFF ZINK, wife and           )        No. 34150-0-III
husband, and the marital community           )
composed thereof,                            )
                                             )
                    Appellants,              )
                                             )
      V.                                     )
                                             )
BENTON COUNTY, a Washington                  )
Municipal Corporation; ANDREW K.             )
MILLER, in his capacity as Benton            )
County Prosecutor; RYAN BROWN, in            )
his capacity as Benton County Chief          )        UNPUBLISHED OPINION
Deputy Prosecuting Attorney; RYAN            )
LUKSON, in his capacity as Benton            )
County Deputy Prosecuting Attorney;          )
SANDI MAINE-DELEPIERRE, in her               )
capacity as Benton County Prosecutor's       )
Department Public Records Officer;           )
STEVEN KEANE, in his capacity as             )
Benton County Sheriff; BOBBI ROMINE,         )
in her capacity as Records Sergeant          )
Benton County Sheriffs Department,           )
                                             )
                    Respondents.             )

      PENNELL, J. - Donna and Jeff Zink appeal the trial court's dismissal of their

claims against Benton County and several of its officials and employees (collectively "the

County"). We affirm.
     No. 34150-0-111
     Zink v. Benton County


                                         BACKGROUND

            Donna Zink and her husband Jeff Zink sued the County after notification was sent

     to various sex offenders that Ms. Zink had submitted a public records request seeking

     level one sex offender registration forms and information. The notification had included

     a copy of Ms. Zink's public records request, which contained her name and e-mail

     address. The Zinks' complaint against the County alleged various civil rights violations,

     violations of the Public Records Act, chapter 42.56 RCW, harassment, infliction of

     emotional distress, and loss of consortium.

           The Zinks filed their lawsuit on October 6, 2015. On October 13, the County
:1
     e-mailed Ms. Zink asking if she would agree to electronic service of pleadings in the case.

     Ms. Zink agreed. On October 29, the County noted a motion to dismiss the Zinks'

     complaint and concurrently filed an affidavit of prejudice against Judge Bruce Spanner.

     A hearing on the County's motion was set for November 6. But on October 20, Ms. Zink

     e-mailed the counsel for the County stating she was not available on November 6, and a

     number of other days, because of previously scheduled plans. The County's counsel

     agreed to continue the hearing date to accommodate Ms. Zink's schedule, and the hearing

     was reset to December 4 at 1:30 p.m. The Zinks confirmed their availability for the

     December 4 hearing and an amended notice of hearing confirming the new hearing date


                                                   2
     No. 34150-0-111
     Zink v. Benton County


     was served and filed on November 2. 1 Shortly thereafter the Zinks filed an affidavit of

     prejudice against Judge Vic VanderSchoor.

            Judge VanderSchoor was scheduled to serve as civil presiding judge during the

     months of October, November and December 2015. In light of the Zinks' affidavit of

     prejudice, on November 6 counsel for the County e-mailed court administration to ask


II   whether the motion to dismiss could still be heard on December 4. An assistant court

     administrator responded by instructing the County's counsel to keep the hearing

     scheduled for December 4 at 1:30 p.m., and she would "assign [it to] a judge, other than

     Spanner, VanderSchoor, and Swisher." Clerk's Papers (CP) at 140.

            On November 25, Ms. Zink e-mailed the County's counsel, inquiring as to whether

     the December 4 hearing date could be retained given Judge VanderSchoor's status as civil

     presiding judge. The County's counsel responded that he had already anticipated the

     issue and had confirmed with court administration that a different judge would be

     .available for the hearing. Ms. Zink responded asking which judge had been assigned to

     the case, and also asserted her belief the County had "more access to the court" than the

     Zinks did. CP at 288. Counsel for the County replied he was not aware who the hearing



1
I           1
             The amended note for hearing does not specify which superior court judge
It   would preside over the December 4 hearing.

iI                                                3
J



I
l
    No. 34150-0-111

l   Zink v. Benton County


    judge would be and provided Ms. Zink with a copy of the e-mail exchange with court

    administration. This was the last contact between the parties until the morning of

    December 4.

           Counsel for the County contacted Ms. Zink on the morning of December 4 to ask

    if Ms. Zink had filed a response to the dismissal motion. Ms. Zink replied via e-mail

    asserting that since she never received notice the hearing was specially set, she did not

l   know who the judge was and could not electronically upload her response. Ms. Zink then

    stated she was "not going to waste time on a case that won't go forward," and suggested

    the County reset the hearing to accommodate her or wait until a different judge is

    available. CP at 290. The County's counsel replied that he intended to go forward with

    the hearing that afternoon and provided a second copy of the amended notice setting the

    hearing for December 4 at 1:30 p.m. Ms. Zink responded that she was entitled to notice

    of a special setting and the lack of notice required the hearing to be reset again. The

    County's counsel replied by recommending Ms. Zink appear at the hearing to make her

    argument about lack of notice to the judge. Ms. Zink rejected the suggestion and stated

    she would not be at the hearing. She asserted the long drive to the courthouse was overly

    burdensome and there was no need for the hearing since it was obvious she had not been

    given the required notice. There were no further e-mails between the parties.



                                                 4
No. 34150-0-111
Zink v. Benton County


       The Zinks did not appear at the December 4 hearing, which was held before Judge

Alexander Ekstrom. Counsel for the County explained to the court why the Zinks were

not present and provided it with a copy of the e-mail exchanges with Ms. Zink. Having

reviewed the County's motion and memorandum in support thereof, Judge Ekstrom did

not take oral argument on the merits of the County's motion and granted it based on the

arguments in the briefing. An order dismissing the case was entered the same day. The

Zinks filed a motion for reconsideration asserting procedural irregularities denied them a

fair hearing, and the court erred in dismissing the claim pursuant to CR 12(b)(6). The

motion was denied. The Zinks appeal.

                                        ANALYSIS

       The arguments on appeal are purely procedural. The Zinks have never submitted

any legal authority opposing the merits of the county's dismissal motion, either in this

court or the trial court. Instead, the Zinks focus on their nonappearance at the December

4 hearing and claim the trial court dismissed their complaint solely on this basis.

       The Zinks' understanding of the superior court proceedings is incorrect. The

record clearly shows the trial court relied on the authority set forth in the County's

briefing and granted the motion to dismiss on the merits. This was sufficient. See Stanley

v. Cole, 157 Wash. App. 873, 880, 239 P.3d 611 (2010) ("When a tribunal considers



                                              5
No. 34150-0-III
Zink v. Benton County


evidence, the resulting judgment is not a default judgment even if one party is absent.").

Indeed, our review of the County's briefing in support of the dismissal motion confirms

the trial court's ruling was justified in both law and fact. 2

       The Zinks' arguments with respect to the trial court's ruling on their motion for

reconsideration meet a similar fate. We review the trial court's denial of a motion for

reconsideration for abuse of discretion. Kleyer v. Harborview Med. Ctr. of the Univ. of

Wash., 76 Wash. App. 542, 545, 887 P.2d 468 (1995). There was no abuse of discretion in

this case.

       In their motion for reconsideration, the Zinks argued that procedural irregularities

prevented them from participating in the court process and receiving a fair hearing. The

record shows otherwise. The Zinks had ample notice of the December 4 hearing date.

Under the local rules, a new notice of hearing is only required if a hearing is struck and

rescheduled or otherwise continued. See Benton/Franklin Superior Court Local Court

Rule (LCR) 7(b )(7)(F). That is not what happened. The December 4 hearing date was

confirmed in early November and it remained unchanged after that point. Nothing in the

court's local rules required notice that the scheduled hearing would take place before a



       2 Because the Zinks have not briefed the merits of their legal claims, we decline to
set forth a detailed written analysis in this opinion.

                                                6
No. 34150-0-111
Zink v. Benton County


specially set judge. While Judge Ekstrom did not receive his assignment to the Zinks'

case until the day before the December 4 hearing, the assignment process had no bearing

on the motion setting.

       The fact that the Zinks did not know the identity of the assigned motion judge did

not prevent them from filing a response to the County's dismissal motion. Under LCR

7(b)(l)(B) and 5(c), the Zinks were required to serve and file their response to the

County's motion, and either electronically submit or otherwise deliver a bench copy of it

to court administration, by noon at least one day prior to argument. LCR 5(c) provides

one court-wide address for electronic submission of bench briefs. There is no procedure

for submitting pleadings related to motions directly to an individual judge. Accordingly,

the Zinks had no excuse for failing to comply with the rules.

       We are unpersuaded by the Zinks' complaint that Judge Ekstrom should have been

assigned to hear the motion to dismiss prior to December 3. Had the Zinks believed more

time was necessary to review the merits of their complaint, they could have appeared at

the December 4 hearing and requested a continuance. Instead, the Zinks deliberately

decided not to attend the hearing. The fact the Zinks lived 30-40 minutes from the

courthouse did not excuse their absence. Having chosen to file a lawsuit in Benton

County Superior Court, the Zinks were expected to make the effort to travel to the



                                             7
No. 34150-0-111
Zink v. Benton County


courthouse as necessary in order to prosecute their case.

       The Zinks' final claim is that they were denied equal access to the courts in

violation of the appearance of fairness doctrine and the equal protection clause. 3 Neither

contention has been adequately preserved for review. A claim under the appearance of

fairness doctrine must be raised promptly with the trial court as soon as a basis for recusal

is known. State v. Blizzard, 195 Wash. App. 717, 725, 381 P.3d 1241 (2016), review

denied, 187 Wash. 2d 1012 (2017). This was not done. The Zinks were aware of the

County's communications with court administration prior to the December 4 hearing. 4

Yet no action was taken. Even when the Zinks filed their motion for reconsideration,

they did not seek recusal or relief under the appearance of fairness doctrine. Given these

circumstances, review on appeal is unwarranted. Id. at 725-26. With respect to the equal

protection claim, the Zinks' contentions are not accompanied by any supporting legal

authorities or argument. We therefore decline to address this aspect of their appeal. See

Litho Color, Inc. v. Pacific Emp'rs Ins. Co., 98 Wn. App. 286,297,991 P.2d 638 (1999)

(an argument will not be considered if it is inadequately briefed); see also RAP

I0.3(a)(6).


       3U.S. CONST. amend. XIV, § 1.
       4
        Our decision should not be read to suggest that the County's e-mails to court
administration regarding scheduling was improper.

                                             8
No. 34150-0-III
Zink v. Benton County


                           ATIORNEY FEES AND COSTS

       Because the Zinks have not prevailed on appeal, their request for attorney fees and

costs is denied.

                                       CONCLUSION

       The trial court's order of dismissal is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                           Pennell, J.
WE CONCUR:




Lawrence-Berrey, A.CJ.
                                   j




                                              9